Citation Nr: 0119016	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for postoperative 
residuals of coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.

By its decision of October 13, 1998, the Board of Veterans' 
Appeals (Board) found that new and material evidence had been 
submitted by the veteran to reopen his previously denied 
claim of entitlement to service connection for hypertension; 
that reopened claim, as well as the veteran's original claim 
for service connection for postoperative residuals of 
coronary artery disease, were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, for further development.  Claims for service 
connection for an acneform skin disorder as a result of 
exposure to herbicides and for eczema were denied.  

The remanded issues were thereafter returned to the Board, 
and by a decision entered on September 30 1999, entitlement 
of the veteran to service connection for hypertension and 
coronary artery disease was denied.  Therein, the Board 
determined that there was no basis for a finding that it was 
at least as likely as not that the veteran's hypertension was 
manifested in service or to a compensable degree within one 
year of his discharge from service.  As well, the Board 
concluded that the veteran's claim for entitlement to service 
connection for postoperative residuals of coronary artery 
disease was not well grounded.

An appeal of the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) followed, and the 
parties to the appeal jointly moved the Court in September 
2000 to remand the matter to the Board and to stay further 
proceedings.  The basis of such motion was that the Board had 
failed to articulate adequate reasons and bases and had not 
fully considered or developed the matter of a inter-
relationship between the veteran's hypertension and his 
coronary artery disease.  Such motion was granted by the 
Court in its Order of October 2000, whereby the Board's 
decision of September 1999 was vacated in its entirety.

It is noteworthy that, following entry of the Board's 
decision in September 1999, the veteran submitted to the RO 
in October 1999 a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, appointing 
the Military Order of the Purple Heart as his representative 
for matters pending before VA.  

Notice is also taken that the veteran in a VA Form 9, Appeal 
to the Board of Veterans' Appeals, received in February 1998, 
had requested a hearing before the Board in Washington, DC.  
However, such request was withdrawn by the veteran in a 
written statement, dated in May 1998, that was signed by him.  
No other request for a hearing before either the RO or the 
Board remains pending at this time.


REMAND

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
denial on the basis of the absence of a well-grounded claim 
is no longer possible.  As well, the veteran has not been 
fully informed of the requirements of the claims advanced 
and, as a result, he may have been denied the opportunity to 
submit all applicable evidence or formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In addition, pursuant to the VCAA, further development of the 
evidence is warranted.  For instance, while the RO was unable 
to contact Dr. King of the University of South Carolina 
because he had relocated to an unspecified location, an 
attempt should be made by the RO to obtain the complete set 
of records upon which Dr. King offered his opinion.  In 
addition, a further medical opinion is required to address 
the matters in issue.  Specifically, a VA medical examination 
should be ordered to determine the relationship between the 
veteran's hypertension and his coronary artery disease.  As 
further medical examination is found to be advisable, the 
veteran is hereby advised of the importance of appearing for 
such an evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Based on the foregoing, and the need for compliance with the 
VCAA, it is determined that additional procedural and 
evidentiary development is needed.  Accordingly, this matter 
is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for service connection for 
hypertension and coronary artery disease, 
including medical opinions as to 
diagnoses, causes, and dates of onset, 
and/or lay statements by family members 
or others.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of his claims of entitlement to 
service connection for hypertension and 
coronary artery disease.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
veteran's hypertension and/or coronary 
artery disease.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for hypertension and/or 
coronary artery disease prior to, during, 
and after his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request, including copies 
of all records from the William Jennings 
Bryan Dorn Veterans' Hospital in 
Columbia, South Carolina.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  The RO, after obtaining proper 
authorization from the veteran, should 
also contact in writing the Department of 
Medicine of the University of South 
Carolina, Division of Cardiovascular 
Medicine, at 2 Medical Park, Suite 502, 
Columbia, South Carolina, 29203, in order 
to obtain any and all records of 
treatment, not already on file, which 
were compiled at that facility by Dr. Sam 
King and any other medical professionals 
at that facility for treatment of the 
veteran's hypertension and/or coronary 
artery disease.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

5.  Thereafter, the veteran should be 
afforded a VA medical examination by a 
cardiologist for the purpose of 
determining the nature, etiology, and 
date of onset of the veteran's 
hypertension and coronary artery disease.  
The claims folder in its entirety, 
including a copy of this REMAND, as well 
as copy of 38 C.F.R. § 4.104, as in 
effect both prior to and on January 12, 
1998, must be made available to the 
examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all cardiac disability present.  All 
applicable diagnoses, including those of 
hypertension and coronary artery disease, 
if currently present, must be fully set 
forth.

The examining cardiologist is requested 
to provide a professional opinion, with 
full supporting rationale, as to each of 
the following:

(a)  Is it at least as likely 
as not that the veteran's 
hypertension had its onset 
during his period of active 
duty from December 1967 to 
November 1970 or was manifested 
to a compensable degree (see 
38 C.F.R. § 4.104, Diagnostic 
Codes 7007, 7101, as in effect 
prior to and on January 12, 
1998) within the one-year 
period following his discharge 
from service?  If the examiner 
agrees or disagrees with any 
other opinion on file, 
including that of Dr. King and 
the VA examiner in March 1999, 
the reasons for the agreement 
or disagreement should be set 
forth in detail.  If it is 
determined that it is not at 
least as likely as not that 
hypertension had its onset in 
service, nor was manifest to a 
compensable degree within the 
one-year period following 
service, the examiner should 
then offer an opinion as to 
when the veteran's hypertension 
initially became manifest to 
any degree.

(b)  Is it at least as likely 
as not that the veteran's 
coronary artery disease had its 
onset during his period of 
active duty from December 1967 
to November 1970 or was 
manifested to a compensable 
degree (see 38 C.F.R. § 4.104, 
Diagnostic Code 7005, as in 
effect prior to and on January 
12, 1998) within the one-year 
period following his discharge 
from service?

(c)  Is it at least as likely 
as not that there is a direct, 
causal relationship between the 
veteran's hypertension and his 
coronary artery disease, and if 
so, the nature of any such 
relationship must be fully 
detailed?

In formulating a response to 
the aforementioned questions, 
the examiner is requested to 
utilize the standard of proof 
identified in italics.

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for hypertension and 
postoperative residuals of coronary artery 
disease, to include the intertwined issue 
of entitlement to service connection for 
coronary artery disease, secondary to 
hypertension, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA and all 
pertinent case law, and, as applicable, 
38 C.F.R. § 3.655.  If the veteran fails 
to appear for the examination, the letter 
notifying him of the time and place of the 
examination and the address to which it 
was sent should be included in the claims 
folder.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, these claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
						(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


